Order entered January 9, 2019




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-18-00724-CR

                            MICHAEL LYNN ROGERS, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 283rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F18-00263-T

                                           ORDER
       Before the Court is court reporter Trashuna Salaam’s January 7, 2019 request for an

extension of time to file the reporter’s record. We GRANT the request and ORDER the

reporter’s record filed by January 22, 2019. We caution Ms. Salaam that if the reporter’s record

is not filed by January 22, 2019, the Court will use whatever remedies it has available, which

may include ordering that Ms. Salaam not sit as a court reporter until she files the complete

reporter’s record in this appeal.

       We DIRECT the Clerk to send copies of this order to the Honorable Lela Mays,

Presiding Judge, 283rd Judicial District Court; Trashuna Salaam, court reporter, 283rd Judicial
District Court; and to counsel for all parties.

                                                  /s/   LANA MYERS
                                                        JUSTICE